 FAIRLEIGH DICKINSON UNIVERSITY239Fairleigh DickinsonUniversityandFairleigh Dickin-son University Council of American Association ofUniversityProfessorsChapters,Union-Petitioner.FairleighDickinsonUniversity Councilof AmericanAssociationof UniversityProfessors Chapters andFairleigh DickinsonUniversity,Employer-Petition-er. Cases 22-UC-44 and 22-UC- 46December13, 1976DECISION ON REVIEW AND ORDERCLARIFYING CERTIFICATIONBY MEMBERSFANNING, PENELLO, ANDWALTHEROn April 9, 1976, the Regional Director for Region20 issued a Decision and Order in which he dismissedtheUC petition (Case 22-UC-44) filed by theFairleigh Dickinson University Council of AmericanAssociation of University Professors Chapters (hereincalled AAUP). Thereafter, pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations, Series 8, as amended, the AAUP filed atimely request for review of the Regional Director'sdecision, contending,inter alia,that the RegionalDirector's decision fording department chairmen tobe supervisors is clearly erroneous and that thecertifiedunit should be clarified to include theEmployer's department chairmen.'By telegraphic order dated May 26, 1976, the Boardgranted the request for review, remanded the case tothe Regional Director for the purpose of conducting ahearing with respect to the present status of thedepartment chairmen, and directed that, after saidhearing, the case be transferred to the Board fordecision.On May 28, 1976, the Employer filed a UC petition(Case 22-UC-46) in which it contends that thedepartment chairmen's duties are the same as whenthe Board in 1973 found them to be supervisors andexcluded them from the unit. The Employer alsocontends that as a result of the collective-bargainingagreement2 faculty members as a group exerciseauthority in determining the terms and conditions oftheir employment. Therefore, the Employer assertsthat, because the bargaining agreement creates such ahigh degree of "collegiality" at the University, the1 InFairleigh Dickinson University,205 NLRB 673,675 (1973), the Boardfound that the department chairmen were supervisors within the meaning ofSec. 2(11) of the Act This determination was based on the facts that, at thattime,department chairmen exercised the authority to make effectiverecommendationsas to.the hiring and change of status of faculty members,and they directed and assigned work to departmental support personnel.The unit found appropriate consisted of. All full-tune faculty membersemployed by the Employer at its New Jersey campuses, including theextensionschools located at Wayne and Fort Monmouth, New Jersey,excluding part-time faculty members, the faculty of the Edward Williams227 NLRB No. 40facultymembers are managerial and are not "em-ployees" under the Act.The Regional Director, on June 4, 1976, issued anorder consolidating cases and notice of hearing.Following the hearing held before Hearing OfficerAlbert G. Kroll, and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tionsand Statements of Procedure,Series 8, asamended, and by direction of the Regional Directorfor Region 22, this proceeding was transferred to theBoard for decision. Thereafter, the Employer and theAAUP filed briefs in support of their positions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby, af-firmed.3Upon the entire record in this proceeding, theBoard finds:-1.Fairleigh Dickinson University is an indepen-dent nonprofit university operating under a charterfrom the State of New Jersey. It operates three majorcampuses at Rutherford,Madison, and Teaneck,New Jersey, with additional locations at Wayne andFortMonmouth, New Jersey. The University has agross annual revenue in excess of $33 million. Annualpurchases acrossstate linesexceed $50,000. Accord-ingly,we ford that the Employer is engaged incommerce within the meaning of the Act, and that itwill effectuate the purposes of the Act to assertjurisdiction herein.2.We find that the labor organization involvedclaims to represent certain employees of the Employ-er.3.In Case 22-UC-44, the Union-Petitioner con-tends that, under the terms and conditions of theparties' collective-bargaining agreement, the role ofthe department chairperson with respect to the hiringof new faculty members and the change of status offacultymembers has changed to such anextent,thatdepartment chairpersons are no longer supervisorswithin the meaning of the Act. Contrary to theUnion's position, the Employer-Petitioner, in Case22-UC--46, argues that the terms and conditionsunder the agreement as to the department chairper-Junior Collegelocated at the TeaneckCampus, all officers and officialsprimarily engagedin administrativefunctions, librarians, laboratory work,all supervisors as defined in the Act including department chairmen, guards,and all other employees,2The FairleighDickinsonUniversityand theAAUP entered into acollective-bargaining agreementfor the termSeptember1, 1974, to August31, 1976.3The Employer's request for oral argumentis herebydenied as the recordand briefs adequatelyset forth the issuesand thecontentionsof the parties 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDson's duties have not changed from that which existedwhen the Board in 1973 found them to be supervisors.We find merit in the Union's contentions.The facts relating to the supervisory responsibilitiesof the department chairmen, prior to the parties'entering into their collective-bargaining agreement,are set forth in the Board's decision inFairleighDickinsonUniversity,205NLRB 673, 675 (1973).There the Board concluded that the departmentchairmen were supervisors within the meaning of theAct inasmuch as they exercised authority to makeeffective recommendations with respect to the hiringand change of status of faculty members and directedand assigned departmental support personnel. In soconcluding, the Board specifically noted that thedepartment chairman conducted hiring interviewsand that, although other faculty members also mayhave interviewed applicants, it was the chairman'srecommendation ' which was forwarded to the collegedean. In contrast, the record now indicates that thecollective-bargainingagreement has substantiallyaltered the duties and responsibilities of the depart-ment chairmen.Under the contract, the various colleges of theUniversity are subdivided into departments, witheach department under the direction of a departmentchairperson. Department chairpersons are elected toa 3-year term based upon obtaining at least two-thirds of the votes of the full-time departmentalfaculty and the approval of the college dean, which isgiven except for reasonable cause. If the election of achairperson is by a lesser margin than a two-thirdsmajority, then at least two names are presented to thecollege dean for his selection of a chairperson for thedepartment. A chairperson may be recalled at the endof any academic year by a two-thirds vote of thedepartmental faculty and the concurrence of thedean. Department chairpersons do not receive extracompensation for their duties during the academicyear, but they do receive a one-quarter teaching loadreduction.When the University administration authorizes thefillingof a departmental vacancy or when a newposition'has been authorized, the DepartmentalPolicy Committee (DPC),4 not the department chair-person, screens the 'applicants and recommends anindividual to fill the position.The parties' collective-bargaining agreement pro-vides that no later than October of each academic4The DPC is elected by the facultymembers ineach department andconsists of one-thirdof the departmental faculty, exclusive of the departmentchairperson.When the DPC functionsas a personnel committee,there arealso one student representative and a student alternateon the committee.The department chairpersonis an exofciomember of the DPC, exceptwhen theDPC functionsas a personnel committeeatwhich time thedepartment chairperson does not serve as a memberof the DPC.Inasmuchas the chairperson isvsuoteeshisown separaterecommendationas to personnelmatters, he does notagain on suchmatters onthe committee.year the department chairperson shall forward to theDPC the names of all members of the departmentwho, under the terms of the agreement and universityregulations,must be reviewed for renewal or nonre-newal of their contracts, promotions, tenure, emeritusstatus, or sabbatical leaves.5 In cases to be reviewed,the department chairperson provides the DPC with apersonal "preliminary recommendation" on the per-sonnelmatter and with a copy of the individual'spersonnel file. The DPC makes its own independentrecommendation based on peer evaluations whichinclude classroom observation, analysis of courseoutlines, etc., student evaluations, and in some casesrecommendations from facultymembers in thedepartment.The recommendations of both the departmentchairperson and the DPC are sent to the college deanwho also makes a preliminary recommendation as tothe personnel matter at issue. The bargaining agree-ment provides that the dean's recommendation shallbe based upon "considerations of individual meritand, where appropriate, his analysis of such college-wide concerns as enrollment patterns, class sizestatistics, staffing patterns, and budgetary considera-tions."The dean's recommendation, along with allrelevant information, is forwarded to the CollegeFaculty Status Committee (CFSC) 6 for it to make arecommendation.In the event that the CFSC and the college deanconcur, the vice president for academic affairs shallapprove their recommendations, except in unusualcircumstances. If the CFSC fails to make an effectiverecommendation owing, for example, to a tie vote orabstentions by a majority of the CFSC, the recom-mendation of the college dean is regarded as theeffective recommendation of the college. However, ifthe CFSC and the college dean do not agree in afaculty status matter, the vice president for academicaffairs, after reviewing the judgments made at eachlevel, gives substantial weight to the recommendationof the CFSC. The vice president for academic affairshas final authority on personnel matters.With respect to the hiring of part-time faculty, therecord discloses that the DPC submits to the depart-ment chairperson a list of individuals recommendedby them for part-time employment in the department.Except for emergency situations, the departmentchairperson's discretion in filling vacancies for part-5The procedures for handling personnel matters arecontainedin arts. 10and 1 I of the collective-bargatmng agreement.6The CFSCisan electedbody composed-of five tenuredassociateprofessorsor professors, two other facultymembers who are either tenuredassistantprofessorsor untenured faculty memberswithout regardto rank,and two students.The recommendationof the CFSCas to personnel mattersconstitutes the recommendation of the collegefaculty FAIRLEIGH DICKINSON UNIVERSITYtime faculty is limited to selecting from among thoseindividuals whose names appear on the DPC list.Thus, under the terms of the parties' collective-bargaining agreement entered into and implementedafter the election in which department chairpersonswere excluded as supervisors, the recommendation ofeach chairperson as to personnel matters involvingfull-time faculty can no longer be said to be given"great weight." The department chairperson's recom-mendation is now only one of four recommendationson the same personnel matter and the college dean isspecifically directed by the contract to concur withthe recommendations of the DPC, "except forsubstantial reasons stated in writing." Further, thechairpersons now generally have only limited author-itywith respect to filling vacancies for part-timefaculty positions.Additionally, the record revealsthat the chairpersons spend only a minimal portion oftheir time directing nonunit departmental supportpersonneL7 We therefore find that the authority andresponsibilitiesof the chairpersons have been sosignificantly changed under the parties' contract thatthe chairpersons are no longer supervisors within themeaning of the Act.In its brief, the Employer,inter alia,contends insupport of its petition in Case 22-UC-46 that a "truesystem of collegiality" exists at the University pursu-ant to which all faculty members have effectiveparticipation in formulating managerial policies. Onthisbasis, the Employer maintains that facultymembers are managerial employees and should beexcluded from the unit- In support of its contentions,it citesAdelphi University,195 NLRB 639, 648 (1972),wherein the Board stated:Because authority vested in one's peers, actingas a group, simply would not conform to thepattern for which the supervisory exclusion of ourAct was designed, a genuine system of collegialitywould tend to confound us.The Employer submits that the above quote indicatesthat the Board will apply the supervisory exclusionwhen, as in the instant case, a "genuine system ofcollegiality" exists. The Employer notes that not eventhe University's president can hire a faculty memberwithout following the detailed contractual provisionproviding for effective faculty participation. Further,the Employer notes that department chairpersons aresubject to review by their faculty peers, resulting in asituation in which those supposedly being supervisedare collectively supervising their supervisor.7 See, e.g.,New York University,221 NLRB 1148 (1975).8SeeFordhamUniversity,193 NLRB 134, 138 (1971),where the Boardincluded department chairmen in the professional unit,noting that decisionsas to hiring,promotions,and tenure were not made by the chairmen alonebut by thefaculty ofthe department acting as a group,Northeastern241We find no record evidence to support the Employ-er's contention that all faculty members have enoughparticipation in formulating labor relations policies tomake them managerial employees. We note that theEmployer's argument, if sustained, would effectivelyabolish the faculty unit found appropriate in 1973. Asstated inAdelphiUniversity, supra,"the concept ofcollegiality,wherein power and authority is vested ina body composed of all of one's peers or colleagues,does not square with the traditional authority struc-tures with which this Act was designated to cope inthe typical organizations of the commercial world."We recognize and give some effect to the facultyparticipation or collegiality at the University. How-ever, the record clearly indicates that, althoughfaculty representatives on the DPC and `CFSC makerecommendations, the final authority as to personnelmatters rests with the vice president for academicaffairs.Committee representatives are not advised toadvocatemanagement's interests in making theirrecommendations, nor are they considered manage-ment's representativeswhile functioning on thecommittee. As inAdelphi Universityand in C.W. PostCenter of Long Island University,189 NLRB 904, 905(1971),we will not disenfranchise faculty membersmerely because they have "some measure of quasicol-legial authority." Accordingly, we shall dismiss theEmployer's petition for unit clarification in Case 22-UC-46.In view of the foregoing, we find that the collective-bargaining agreement between the parties has sochanged the authority and responsibilities of thedepartment chairpersons that they are no longersupervisors under the Act.We therefore concludethat, as the department chairpersons spend the greatmajority of their time performing teaching functionswith minimal time spent directing secretarial nonunitemployees, they should be accreted to the faculty unitfound appropriate by the Board in 1973.8Member Walther would not accrete these depart-ment chairmen or chairpersons to the certified facultyinasmuch as their positions were in existence at thetime of the 1973 election and they were not eligible tovote.Those considerations are among recognizedBoard criteria for determining whether accretion hasoccurred.However, in each case the total circum-stances are necessarily considered, and the cases citedin the dissent notably demonstrate that approach.For example, inHyatt House Motel,9emphasis wasplaced upon the separate community of interest ofthe office clericals and front desk personnel soughtUniversity,218 NLRB 247 (1975); andRosary Hill College,202 NLRB 1137,1139 (1973),where concentration chairmen were found not to be supervisors.9San Jose Motel d/b/a HyattHouseMotel;Hyatt Corporation d/b/aRicky's Hyatt House; Holiday Inn; May West Corporation d/b/a Holiday Innof Sunnyvale,174NLRB 1009(1969). 242DECISIONSOF NATIONALLABOR RELATIONS BOARDafter "a number of years" to be accreted to theexistingunit covered by an industry contract.Gould-National BatteriesandGeneral Electric Company,'°decisions that also declined to clarify, were premisedin substantial part on the passage of time since unitcertification without the union making any claim inthe meantime to represent the employees sought. Thecasepresently before the Board is distinguishable. Itsfacts are unusual. The Union sought to include thesechairpersons in the unit before the election, andafterward in bargaining for its first contract, for a 2-year term ending mid-1976, it secured substantialchange in the duties of these professors. The recordhere reflects implementation of those changes andhas convinced this panel that these chairpersons, whoare elected for a 3-year term, are no longer supervi-sors within the meaning of Board precedent. Thus,due to the efforts of the bargaining agent who hascontinuously sought to represent this classification; itis now an employee classification rather than supervi-sory. In these circumstances we find the issue to beone of accretion rather than selection of a representa-tive, and- in this unit clarification proceeding shallaccrete to -the certified unit employees classified asdepartment chairpersons.'1ORDERIt is hereby ordered that the certification heretoforeissued to the Fairleigh Dickinson University Council10Gould-National Batteries, Inc.,157 NLRB 679 (1966),General ElectricCompany,144 NLRB 88 (1963).11CompareUnion Electric Company,217 NLRB 666 (1975)of American Association of University ProfessorsChapters, be, and it hereby is, clarified by specificallyincluding therein the employees designated depart-ment chairpersons.IT IS FURTHER ORDERED that the petition in Case22-UC-46 be, and it herebyis, dismissed.MEMBER WALTHER, dissenting:Assuming that department chairmen are no longersupervisors, it is error on the part of the majority toblanket them into the certified unit by means of amotion for clarification. The position of departmentchairman existed at the time of the election, albeit itwas then supervisory, the individuals occupying thatposition did not vote because of their supervisorystatus, and they were not included in the coverage ofthesubsequentlyexecutedcollective-bargainingagreement. Under these circumstances, departmentchairmen cannot be considered accretions to theexisting unit and cannot be added to the certified unitby a motion for clarification.12 The Union's desire toinclude them in the certified unit gives rise to aquestion concerning representation and requires thefiling of a representation petition and the holding ofan election to ascertain the desires of the employeesinvolved. I would, therefore, dismiss the petitions forclarification.12San Jose Motel d/b/a Hyatt House Motel, et al.,174 NLRB 1009(1969);Gould-NationalBatteries,Inc.,157NLRB 679 (1966);GeneralElectric Company,144 NLRB 88 (1963).